Case 1:19-cv-20979-RAR Document 65-3 Entered on FLSD Docket 05/27/2019 Page 1 of 6




                          EXHIBIT 3
Case 1:19-cv-20979-RAR Document 65-3
                                24-9 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 2
                                                                            1 of 6
                                                                                 5



                      TEMPORARY PLEDGE AND SECURITY AGREEMENT

                                (TD Ameritrade Account #488-491272)

   This TEMPORARY PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated as of
   March 7, 2019, is made by SRR Fortress Capital LLC (“SRR”) and Scott Reynolds
   (“Reynolds”) (SSR and Reynolds, collectively, “Grantor”), jointly and severally, in favor of
   COR Securities and Axos Financial, Inc. (collectively, “Secured Party”), with reference to the
   following facts:

                                              RECITALS

   A.     Secured Party has asserted multiple claims against Grantor related to alleged liability for
          the failure to cover monetary deficits created by various trades made by Grantor through
          a trading account of a broker-dealer correspondent of Secured Party (“Spartan Securities
          Group, Ltd”).

   B.     Secured Party desires to determine whether it can resolve its claims with Grantor.

   C.     Grantor wishes to work with Secured Party to determine whether it can satisfy Secured
          Party’s claims.

   D.     In order to provide Secured Party with sufficient time to develop a mutually acceptable
          agreement with Grantor, Grantor agrees to provide Secured Party with a Pledge & Grant
          of Security Interest for a limited period of time as established and described herein.

          NOW, THEREFORE, in consideration of the premises, and for other good and valuable
   consideration, the receipt and adequacy of which are hereby acknowledged, Grantor hereby
   represents, warrants, covenants, agrees, and pledges as follows:

   1.     Definitions. Capitalized terms used but not defined in this Agreement shall have the
          definitions given thereto in the Note as though set forth herein in full. The following terms
          shall have the meanings respectively set forth after each:

          “Agreement” means this Pledge and Security Agreement, and any extensions,
          modifications, renewals, restatements, supplements, or amendments hereof.

          “Collateral” means the Pledged Account and all Collateral Proceeds.

          “Collateral Proceeds” means, collectively, all cash payments, dividends, distributions,
          payments in kind, principal, interest, reimbursements, and other payments of any kind and
          all conversions, substitutions, exchanges, and replacements, made with respect to the
          Pledged Account or pursuant to the Pledged Account Documents.

          “Clearing Account Agreement” means that certain agreement by and between Cor
          Clearing and Spartan Securities Group., a partnership organized under the laws of Florida.

          “Event of Default” means a default by Grantor under any provision of this Agreement.

          “Obligations” means and includes, collectively, any and all obligations and indebtedness
          of Grantor under the Clearing Account Agreement and hereunder, whether directly or as
Case 1:19-cv-20979-RAR Document 65-3
                                24-9 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 3
                                                                            2 of 6
                                                                                 5



         guarantor. The Obligations include all principal, interest, fees, expenses and other
         amounts, and all interest that accrues on all or any part of any of the Obligations after the
         filing of any petition or pleading by or against Grantor in any bankruptcy, insolvency or
         other similar proceeding.

          “Person” means any individual, corporation, partnership, joint venture, association, joint
         stock company, trust, trustee, estate, limited liability company, unincorporated
         organization, real estate investment trust, government, or any agency or political
         subdivision thereof, or any other form of entity.

         “Pledged Account” means TD Ameritrade Account #488-491272, and all rights
         appertaining thereto, including, without limitation:

                 (a)    all existing and future income, compensation, distributions, and other rights
                to payment and contract rights with respect to Grantor’s interest in the Pledged
                Account, wherever located and whether now owned or hereafter acquired or
                arising, including all payments, dividends, or other distributions, whether in cash
                or otherwise;

                (b)   all existing and future rights and interests of Grantor in, to and under the
                Pledged Account Documents; and

                 (c)   any and all additions, modifications, amendments, substitutions, and
                replacements or for the foregoing and all proceeds and products of any of the
                foregoing.

         “Pledged Account Documents” means, collectively, (a) all agreements governing the
         Pledged Account, (b) any statements or other reports related to the inventory of securities
         held therein and the value thereof, (c) any certificates or other evidences of ownership of
         the Pledged Account, and (d) in each case any amendments, restatements or updates
         thereof.

   2.    Pledge and Grant of Security Interest. For a period of twenty days, Grantor hereby
         pledges to Secured Party and grants to Secured Party a security interest in and to all
         Collateral for the benefit of Secured Party, together with all products, proceeds, dividends,
         redemption payments, liquidation payments, cash, instruments, and other property, and
         any and all rights, titles, interests, privileges, benefits, and preferences incidental to the
         Collateral. Grantor shall take such action as required to secure the Pledged Account as
         requested by TD Ameritrade including completing TD Ameritrade’s Pledged Asset
         Agreement For Collateral Loans.

   3.    Florida Jurisdiction and Choice of Law. The validity, construction, enforcement and
         interpretation of this Agreement and any claim, controversy or dispute arising under or in
         any way related to this Agreement or the transactions contemplated thereby, whether
         arising in contract, in tort, by statute or otherwise, shall be governed by, the laws of the
         State of Florida, without regard to the principles thereof regarding conflicts of laws. All
         cases related to or arising out of this Agreement may be brought in any United States
         federal court or state court sitting in Dade County, Florida. Nothing in this Agreement shall
         preclude any party from taking legal action of any kind, enforcing a judgment, or filing a
         foreclosure action or an action seeking to attach property, in the state in which the subject
         collateral or property is located.


                                                  -2-
Case 1:19-cv-20979-RAR Document 65-3
                                24-9 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 4
                                                                            3 of 6
                                                                                 5



   4.    Successors and Assigns. This Agreement shall inure to the benefit of, and be binding
         upon, the successors and assigns of Secured Party and Grantor.

   5.    Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT, TO THE
         MAXIMUM EXTENT PERMITTED BY LAW, HEREBY EXPRESSLY WAIVES ANY
         RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF
         ACTION (1) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
         DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
         HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
         TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
         TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT, OR
         AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
         TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW
         EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
         TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS
         THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
         DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS
         AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
         SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
         PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

   6.    Rules of Construction. Words used in this Agreement in the singular, where the context
         so permits, shall be deemed to include the plural and vice versa. The definitions of words
         in the singular in this Agreement shall apply to such words when used in the plural where
         the context so permits and vice versa. In this Agreement, “include” means “include but
         are not limited to”, “includes” means “includes but is not limited to” and “including” means
         “including, but not limited to.” In this Agreement, unless otherwise expressly indicated,
         the use “or” is not exclusive and has the inclusive meaning given to “and/or”. All titles or
         headings to articles, sections, subsections or other divisions of this Agreement or the
         exhibits hereto are for convenience only, and shall not be construed to have any effect or
         meaning with respect to the other content of such articles, sections, subsections or other
         divisions.

   7.    Conflicting Provisions. In the event of any conflict between this Agreement and the terms
         of the Note, the terms of the Note shall govern and control.

   8.    Exhibits. All exhibits referred to in this Agreement and attached hereto are incorporated
         herein.

   9.    Counterparts. This Agreement may be executed in counterparts, which together shall
         constitute one agreement. Further, original counterpart signature pages may be compiled
         together in one or more original documents.

                                     [Signatures on next page]




                                                 -3-
Case 1:19-cv-20979-RAR Document 65-3
                                24-9 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 5
                                                                            4 of 6
                                                                                 5



          IN WITNESS WHEREOF, Grantor and Secured Party have caused this Pledge and
   Security Agreement to be duly executed as of the date first above written.


                                       GRANTOR

                                       _______________________




                                       By: ____________________

                                       Name: _________________

                                       Title: ___________________



   ACCEPTED AND AGREED:

   SECURED PARTY



   By: ____________________

   Name: _________________

   Title: ___________________




                                         S-1
Case 1:19-cv-20979-RAR Document 65-3
                                24-9 Entered on FLSD Docket 05/27/2019
                                                            03/28/2019 Page 6
                                                                            5 of 6
                                                                                 5




                                     EXHIBIT B
